1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                   ***
9     SAMUEL HOWARD,                                    Case No. 2:93-cv-01209-LRH-VCF
10                      Petitioner,                     ORDER
             v.
11

12    WILLIAM GITTERE, et al.,
13                     Respondents.
14

15          Petitioner Howard has filed a motion for leave to file notice of supplemental authority.
16   ECF No. 388. He asks the court to consider the Ninth Circuit’s opinion in Williams v. Warden, --
17   - F.3d ----, 2018 WL 5852762 (9th Cir. 2018), when deciding ineffective assistance of counsel
18   claims currently pending before the court in this case. In response, respondents have filed notice
19   that they do not oppose the motion, under the condition that they have an opportunity to respond
20   to the supplemental arguments presented by Howard. ECF No. 389. Good cause appearing,
21          IT IS THEREFORE ORDERED that petitioner's motion for leave to file notice of
22   supplemental authority (ECF No. 388) is GRANTED.
23          IT IS FURTHER ORDERED that respondents shall have 20 days from the date this
24   order is entered to file their response to petitioner’s supplemental arguments.
25          DATED this 29th day of November, 2018.
26
                                                   ________________________________
27
                                                   LARRY R. HICKS
28                                                 UNITED STATES DISTRICT JUDGE
